United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1731
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Carl Deon Shinn

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                               Submitted: July 5, 2022
                                 Filed: July 7, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Carl Shinn appeals after the district court1 revoked his supervised release and
sentenced him to prison and an additional term of supervised release. Shinn argues

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
that the district court clearly erred in finding that he had violated the conditions of his
release because the government failed to prove that he knew he was required to
provide the sheriff’s office with his updated license plate number within 5 days.

        Upon careful review, we conclude that the district court did not clearly err in
finding by a preponderance of the evidence that Shinn violated Iowa’s sex-offender
laws--and thus a condition of his supervised release--by failing to register his new
license plates with the county sheriff’s office. See 18 U.S.C. § 3583(e)(3) (providing
that the court may revoke supervised release if it finds by a preponderance of the
evidence that the defendant violated a condition of supervised release); United States
v. Sistrunk, 612 F.3d 988, 991 (8th Cir. 2010) (explaining that the district court’s fact
finding as to whether a violation occurred is reviewed for clear error, and that we may
reverse only if we have a definite and firm conviction that the district court was
mistaken; the government must prove by a preponderance of the evidence that the
defendant violated a condition of supervised release).

        Specifically, Iowa law provides that a sex offender violates the law if he fails
to fulfill a registration requirement of which he knows or reasonably should know,
see Iowa Code §§ 692A.104(3) (providing that a sex offender shall, within 5 business
days of a change in relevant information, notify the sheriff of the county where the
principal residence of offender is maintained about the change to the relevant
information), 692A.101(23)(a)(20) (stating that “relevant information” means, inter
alia, vehicle information for a vehicle owned or operated by an offender including
license plate number, registration number, vehicle description, and permanent or
frequent locations where the vehicle is kept), 692A.111(1) (providing that a sex
offender who violates any requirements of § 692A.104 commits an aggravated
misdemeanor for the first offense and a class D felony for a subsequent offense; a
violation occurs when a sex offender knows or reasonably should know of the duty
to fulfill a requirement), and there was sufficient evidence that Shinn knew or should



                                           -2-
have known of the requirement to notify the sheriff of a change in his license plate
number within 5 days, see 18 U.S.C. § 3583(e)(3).

      Accordingly, we affirm.
                     ______________________________




                                        -3-